19 F.3d 29
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Neal SIU-CHANG, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 92-70234.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 4, 1993.Decided March 2, 1994.

Before:  TANG, FARRIS and RYMER, Circuit Judges.


1
MEMORANDUM*


2
James Neal Siu-Chang has conceded his deportability and requests a waiver of deportability pursuant to Sec. 212(c) of the Immigration and Nationality Act, 8 U.S.C. 1182(c).  The Immigration Judge denied Siu-Chang's request for a waiver, and the Board of Immigration Appeals dismissed Siu-Chang's appeal of the Immigration Judge's decision.  Siu-Chang appeals the BIA's decision to deny him a waiver of deportability under Sec. 212(c).  We have jurisdiction of the timely appeal pursuant to 8 U.S.C. Sec. 1105a(a).


3
We review the BIA's denial of relief under Sec. 212(c) for abuse of discretion.   Vargas v. INS, 831 F.2d 906 (9th Cir.1987).


4
Siu-Chang contends that the BIA abused its discretion in concluding:  "we do not find ... the fact that [Siu-Chang] has been employed since his release from prison, especially where he is employed at the same auto shop where he became involved in the drug transaction, to be persuasive [evidence of his rehabilitation]."  Siu-Chang also argues that the BIA improperly relied on speculation in concluding that Siu-Chang's "testimony with respect to his level of complicity in the drug transaction was wanting, and leaves some doubt as to his rehabilitation."   Finally, Siu-Chang argues that the BIA's denial of Sec. 212(c) relief constituted an inexplicable departure from established precedent or policy.


5
We understand but reject the argument.


6
Affirmed.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3